Citation Nr: 1032446	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability, prior March 20, 2007.  

2.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a disability manifested 
by chest pain. 

4.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1991 to 
July 1995.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, at the RO, in May 2010.  A 
transcript of the hearing is associated with the claims file.  
Additional evidence was obtained subsequent to the hearing, and 
the Veteran waived his right to have that evidence considered by 
the RO.  The Veteran also testified at hearings before RO 
personnel in August 2004 and January 2007.  Those transcripts are 
also of record.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for a left 
ankle disability, the Board has characterized the claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

During the course of the appeal, the RO granted an increased 20 
percent rating for the left ankle disability, effective March 20, 
2007.  The Veteran expressed his satisfaction with the 20 percent 
rating in a May 2008 written statement from his representative, 
and therefore, the only issue remaining is entitlement to a 
higher initial rating, prior to March 20, 2007.

The Board has recharacterized the claim regarding chest pain, as 
reflected on the title page, to more accurately reflect what the 
appellant has claimed and what the RO has actually adjudicated.  
In essence, the Veteran has not limited his claim to the 
diagnosis of costochondritis, but seeks service connection for a 
disability manifested by chest pain.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a .... disability claim includes 
any ... disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issues of entitlement to service connection for psychiatric 
disability/PTSD, a disability manifested by chest pain, and for a 
left knee disability, are addressed in the REMAND below and are 
therein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Prior to March 20, 2007, the left ankle disability was manifested 
by pain and instability that was the functional equivalent of 
marked limitation of motion.


CONCLUSION OF LAW

Prior to March 20, 2007, the criteria for an initial 20 percent 
disability rating, but not higher, for a left ankle disability, 
were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claim for a higher initial rating for the 
left ankle disability arises from the Veteran's disagreement with 
the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error regarding this issue.

The appellant has substantiated his status as a Veteran.  
Although initially discharged with a nonqualifying status, his 
discharge was subsequently upgraded, and the RO has verified and 
accepted his status as a Veteran for VA purposes.  

Recent caselaw indicates that a hearing officer must suggest that 
a claimant submit evidence on an issue material to substantiating 
the claim when the record is missing any evidence on that issue 
or when the testimony at the hearing raises an issue for which 
there is no evidence in the record.  See Bryant v. Shinseki, 23 
Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  The hearing 
officer also must suggest the submission of evidence when 
testimony during the hearing indicates that it exists (or could 
be reduced to writing) but is not of record.  Here, during the 
hearing, the Veteran was asked whether all of his VA treatment 
records had been obtained, and whether there were any pertinent 
records with the Social Security Administration.  The Veteran's 
symptomatology was discussed in detail, and testimony concerning 
his level of impairment was elicited.  Such actions supplement 
the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the service treatment records and all 
of the identified post-service private and VA treatment records 
that could be obtained.  Although the RO apparently mistakenly 
believed that the Veteran had identified treatment from River 
Valley Family Practice, in April 2003, the request was returned 
with a notation indicating that the Veteran was not a patient of 
that facility.  Instead, records from Great River Medical Center 
were obtained.  

In addition, the Veteran was afforded several VA examinations 
regarding his rating claim.  The primary May 2003 examination was 
adequate because it was performed by a medical professional based 
on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination of 
the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-Rodriguez 
v. Peake, 22 Vet. App 295 (2008).  Moreover, as the claim for a 
higher initial rating is limited to the period prior to October 
20, 2007, a current examination would not be expected to produce 
pertinent evidence.  

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, Court noted an 
important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2009).

In the June 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for a left 
ankle disability, pursuant to Diagnostic Code 5271, effective 
November 20, 2002.  The October 2007 rating decision subsequently 
granted a higher rating of 20 percent, effective March 20, 2007.  
However, the Veteran has expressed his satisfaction with that 
rating, and is seeking only a rating higher than 10 percent prior 
to March 20, 2007.  

Under Diagnostic Code 5271, a 10 percent rating is assignable for 
moderate limitation of ankle motion.  A maximum 20 percent rating 
is assigned for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009).  

Under Diagnostic Code 5270, a 20 percent rating is available for 
ankylosis, in plantar flexion, at a point less than 30 degrees.  
A 30 percent rating is available where ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 
and 10 degrees.  A 40 percent rating requires ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  

Considering the lay and medical evidence in light of the above-
noted criteria, the Board finds that the degree of impairment 
associated with the Veteran's left ankle disability has remained 
consistent since service connection was granted, and that a 
uniform 20 percent rating is warranted.  

In so finding, the Board notes that, at his Board hearing, the 
Veteran testified that he experiences the same symptoms now as he 
did prior to March 2007.  These are pain, instability, swelling, 
stiffness, and weakness.  

The Veteran's testimony regarding his symptoms appears to be 
consistent with his statements to VA examiners.  The report of VA 
examination in May 2003 reveals complaint of constant pain in the 
left ankle, which the Veteran estimated as 7 on a 1-to-10 scale.  
The Veteran also reported weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability and lack 
of endurance of the left ankle.  He reported flare-ups of left 
ankle pain on a daily basis.  He graded the flare-ups as a 9 on a 
1-to-10 scale, lasting 2 hours; and when he has a flare-up, his 
functional ability is decreased by 90 percent.  The Veteran was 
noted to wear a brace to the left ankle at all times.  The 
Veteran reported that, due to the left ankle symptoms, he is 
unable to play softball, baseball, or basketball, and these are 
all activities that he enjoys.  

Moreover, the Veteran's testimony and statements appear to be 
supported by clinical findings pertinent to the period prior to 
March 2007.  The report of VA examination in May 2003 reveals 
dorsiflexion was demonstrated to 20 degrees; plantarflexion was 
performed to 45 degrees; inversion to 30 degrees; and eversion to 
20 degrees.  However, he complained of severe pain throughout the 
entire range of motion of the left ankle.  The examiner found 
that there was objective evidence that it was painful to move the 
left ankle.  There also seemed to be some weakness of the left 
ankle, with motor strength being 4 out of 5.  There was also some 
laxity of movement of the left ankle as well as guarding of 
movement.  In addition, the Veteran's gait was antalgic, with 
limping noted on the left side.  There were also calluses noted 
on the right foot, at the medial aspect of the toe, and in the 
area of the metatarsal phalangeal joint on the right side plantar 
aspect. 

An April 2003 physical therapy note reveals essentially normal 
range of motion, but with complaint of pain rated at 6 out of 10 
at rest, with worst pain being 9 out of 10.  The Veteran reported 
ankle pain with activities of daily life and at rest.  

The report of VA examination in February 2005 reveals complaint 
of ongoing left ankle pain, worse with walking and going up and 
down stairs.  

By comparison, the report of VA examination in October 2007, 
which supported the increase to 20 percent, reveals an antalgic 
gait, evidence of abnormal weight bearing, callus formation, and 
abnormal shoe wear.  While range of motion was limited, the 
Veteran actually had some motion in each direction that was noted 
to be without pain, with onset of pain on dorsiflexion at 10 
degrees, and 90 degrees on plantar flexion, with additional loss 
on repetitive testing.  

In essence, the Board's conclusion is that, while the Veteran was 
able to demonstrate greater range of motion when examined prior 
to October 2007, such motion was determined by objective 
evaluation to be accompanied by pain and instability.  As noted 
above, motion that is accompanied by pain, weakness, fatigue or 
incoordination must be considered as limited motion.  Thus, the 
Veteran's true range of motion prior to October 2007 was the 
functional equivalent of marked limitation of motion.  

Regarding the various ratings for ankylosis, the Veteran has 
clearly demonstrated that he can achieve the neutral position 
with his left ankle without pain, and there is no clinical 
evidence or assertion on the part of the Veteran that he has the 
functional equivalent of ankylosis in plantar flexion at 30 
degrees or more, or in any degree of dorsiflexion, abduction, or 
adduction, or that there is an inversion or eversion deformity.  
As such, while an increased 20 percent rating is warranted, the 
demonstrated symptomatology does not more nearly approximate the 
criteria for a 30 percent or 40 percent rating than it does a 20 
percent rating.  

Finally, the Board notes that consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first 
question is whether the schedular rating adequately contemplates 
the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  Accordingly, referral for extraschedular 
evaluation is not warranted.  


ORDER

An initial 20 percent rating, but not higher, for a left ankle 
disability, prior to March 20, 2007, is granted, subject to the 
regulations governing the payment of monetary benefits.  

REMAND

PTSD Claim

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the amendment to 
38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a 
veteran is related to such veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this new provision, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service 
connection for PTSD that were appealed to the Board before July 
13, 2010, but have not been decided by the Board as of July 13, 
2010.  Thus, the amendment is applicable in this case.   See 75 
Fed. Reg. 39843 (July 13, 2010).  

Here, the Veteran had service in Somalia from October 1993 to 
February 1994 as part of the U.S. deployment in support of United 
Nations peacekeeping operations.  While his military occupational 
specialty of personnel records specialist does not imply combat, 
and while he received no awards, and sustained no physical 
injuries, supporting or suggesting combat, the Veteran maintains 
that he came under fire, had rocks thrown at him, and saw many 
people who were gravely wounded, and that these events resulted 
in fear.  Moreover, a February 2005 VA examination provides a 
diagnosis of PTSD, based at least in part on "service-related 
issues."

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
require that a VA examination be conducted for the purpose of 
substantiating a claimed stressor under the revised 38 C.F.R. 
§ 3.304(f).  However, the VCAA does generally provide that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on a claim.  38 C.F.R. 
§ 3.159(c)(4).  

In some respects, the current situation is analogous to that 
described in the VCAA, and by the Court in McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  Here, the record contains evidence 
nominally supportive of two of the three elements required for 
service connection.  The record contains a diagnosis of PTSD 
based on in-service events, which, assuming that the VA examiner 
followed the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
implies that the VA examiner found that a specific traumatic 
event or events was or were adequate to support a diagnosis of 
PTSD, and that the Veteran demonstrated symptoms related to such 
traumatic event or events.  The record also contains competent 
evidence in the form of the Veteran's testimony, that a stressor 
related to the Veteran's fear of hostile military activity 
occurred.  The sole remaining element, identification of a 
specific stressor that supports the diagnosis, can now be 
established by medical opinion evidence by an appropriate VA or 
contract medical provider.  As such, this would appear to fit the 
situation where such an opinion is necessary to make a decision 
on the claim. 

 The Board otherwise observes that if any other psychiatric 
diagnoses are found on VA examination or in the record, all 
appropriate developmental action should be undertaken.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Left Knee Claim

Upon review of the record, it would appear that the RO has made 
an attempt to obtain a nexus opinion from VA examiners regarding 
direct service connection; however, for reasons described below, 
the Board concludes that those opinions are inadequate.  

Moreover, an opinion has not been obtained regarding secondary 
service connection.  The Veteran asserts that he injured his left 
knee due to compensation for other service-connected 
musculoskeletal disorders.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 
(2006).  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon at 83.

Here, service connection is in effect for a right knee 
disability, a left ankle disability, and a lumbar spine 
disability.  Moreover, while there is some dispute as to the 
nature of the disability, the medical evidence indicates that the 
Veteran does have current left knee pathology of uncertain 
diagnosis.  Accordingly, an opinion regarding secondary 
incurrence is necessary.  

The Board acknowledges that the service treatment records reveal 
no specific left knee injury during service.  While an 
examination may not strictly be required under the VCAA regarding 
direct incurrence, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The report of VA examination in February 2005 includes the 
examiner's opinion that the Veteran "clearly has musculoskeletal 
injuries that appear to be well causally related to his time in 
the service."  However, the examiner did not identify the 
musculoskeletal injuries, and did not explain the basis for his 
conclusion.  

The report of VA examination in June 2006 reveals the examiner's 
opinion as follows: "is at least as likely as not (50/50 
probability) caused by or a result of."  Under the heading 
rationale for opinion, the examiner wrote, "[t]he [V]eteran 
provides a history of knee pain starting with an acute injury in 
1992.  Examination was consistent with lateral collateral 
ligament strain.  The [V]eteran continued for the next year to 
participate in parachute jumps that could result in the kind of 
twisting injuries to the knee that would result in his current 
symptoms of knee swelling, decreased flexion (from the swelling) 
joint line tenderness and joint pain."

There are two deficiencies here.  First, the examiner provided a 
truncated opinion, which appears to describe a relationship 
between something and something, but does not identify either 
thing.  Second, although nominally addressing the left knee, the 
examiner actually identified an in-service injury to the right 
knee, not the left, and found this to be consistent with 
parachute jumps.  However, the right knee is not at issue.  

Regarding the uncertain diagnosis noted above, an October 2007 
examination provides a diagnosis of mild osteoarthritis of the 
left knee; however, the x-ray report included therein notes only 
osteophytes in the right knee.  Therefore the diagnosis appears 
to be inconsistent with the clinical findings, and with the June 
2006 examination report, which includes a diagnosis of internal 
derangement of the left knee, but no arthritis.  Indeed, the May 
2003 VA examiner found no left knee disability whatsoever.  
Accordingly, an examination and opinion regarding the nature and 
etiology of any current left knee disability is necessary.

The Veteran's awards and decorations received during service 
include the Parachutist Badge.  At his May 2010 hearing, the 
Veteran associated his current left knee problems with the past 
paratrooper jumps during service.  Hearing transcript, pages 5-7.  

Chest Pain Claim

Service treatment records reveal that the Veteran was treated in 
October 1987 for complaint of chest pain while running, 
associated with shortness of breath.  He was seen again in June 
1994 for complaint of chest pain and dyspnea while running.  At 
that time, it was thought to be musculoskeletal in nature.  An x-
ray was taken, and an electrocardiogram was conducted.  A follow-
up visit in July 1994 reveals that the x-ray and 
electrocardiogram were found to be normal, and the diagnosis was 
resolving costochondritis.  No separation examination is of 
record.  

After service, the Veteran sought treatment in September 1996 for 
complaint of chest pain.  An electrocardiogram was read as 
normal, and x-rays showed no cardiomegaly.  The resulting 
diagnosis was bronchitis, with a rule-out of pleurisy.  The 
Veteran was again treated for chest pain in November 2000.  An 
electrocardiogram and x-rays taken at that time were normal.  
However, a thalium myocardial perfusion imaging test revealed a 
strong suspicion of significant perfusion deficit in the interior 
wall of the left ventricle.  In February 2001, the Veteran was 
again treated for sudden onset of stabbing, sharp left precordial 
chest pain, with a squeezing sensation.  Electrocardiogram and x-
rays were read as normal.  The resulting diagnosis was atypical 
chest pain, musculoskeletal in nature.  

A January 2003 primary care note reveals a questioned diagnosis 
of coronary artery disease.  It was reported by the Veteran that, 
when treated for the previous episode of chest pain, he was told 
that he had a small myocardial infarction.  He also stated that, 
after passing out during a stress test, he was told that it was 
psychological and that he did not have any heart disease.  The 
Veteran reported that, since the previous event, he has not had 
any symptoms.

A February 2003 psychiatric outpatient note reveals a history of 
chest pain which the Veteran stated was non-cardiac in origin.  

The report of VA examination in May 2003 reveals that the Veteran 
reported having an anxiety attack one year prior.  He denied 
having any problems with his chest or injury to his chest.  He 
denied any shortness of breath or any chest pain.  There was no 
tenderness to palpation of the chest.  The lungs were clear to 
auscultation bilaterally with vesicular breath sounds present 
throughout both lung fields.  The heart had regular rate and 
rhythm. 

The Veteran testified at the Board hearing that he has episodes 
of chest pain every few months.  He feels tense in the chest and 
has sharp pains, and then just tries to straighten up and it kind 
of fades away.  He informed the February 2005 VA examiner that he 
gets chest pain when he is anxious, such as being around crowds. 

The record does not contain a medical opinion regarding a 
disability manifested by chest pain.  Upon review of the 
evidence, including the Veteran's statements, the Board concludes 
that an examination and medical opinion are warranted, as there 
is competent evidence that the Veteran has persistent or 
recurrent symptoms of disability that may be associated with a 
disability diagnosed as costochondritis in service.  See 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a 
psychiatrist or psychologist, to determine 
the nature and etiology of any current 
acquired psychiatric disorder, to include 
PTSD.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnosis or 
diagnoses.  

If a diagnosis of PTSD is appropriate, the 
psychiatrist or psychologist should identify 
a specific stressor or stressors that is/are 
consistent with the places, types, and 
circumstances of the Veteran's service, and 
that is/are related to the Veteran's fear of 
hostile military or terrorist activity, and 
confirm that the claimed stressor or 
stressors is/are adequate to support a 
diagnosis of PTSD, and that the Veteran's 
symptoms of PTSD are related to such stressor 
or stressors.

For purposes of this opinion, the 
psychiatrist or psychologist is to be 
informed that "fear of hostile military or 
terrorist activity" as used above, means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

If any other diagnosis is appropriate, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that such identified disorder is 
related to service.  

The supporting rationale for all opinions 
expressed must also be provided.

2.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current left knee disorder, and disability 
manifested by chest pain.  The claims folders 
must be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses 
regarding the left knee and claimed chest 
pain, and provide an opinion as to whether 
there is a 50 percent or better probability 
that any identified left knee disorder, and 
disability manifested by chest pain is 
related to service.  The examiner should 
explain the effects of in-service 
parachuting, if any, on the current left knee 
disability.  Also, as to the secondary 
service connection claim for left knee 
disability, the examiner should provide an 
opinion as to whether the Veteran's current 
left knee disability is proximately due to or 
the result of any service-connected 
disability, in whole or in part, or whether 
he has additional left knee disability by 
reason of aggravation due to service-
connected disability, in whole or in part.  

Aggravation is defined for legal purposes as 
a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  The 
supporting rationale for all opinions 
expressed must also be provided.

3.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


